DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 17, reciting “update one of the status log”, however it is unclear what the update comprises, as such the action of updating is non-functional.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 USC 101.  The claims recite “computer program” which is not to a process, machine, manufacture, or composition of matter. A machine must comprise (at least one) structural element/limitations that showing it is a tangible embodiment, providing evidence that the abstract idea has been applied (a practical application) and that it would not cover all substantial practical uses of the abstract idea (see MPEP 2106 II.(A)). Therefore, the claimed subject matter as a whole fails to fall within the definition of a process, machine, manufacture, or composition of matter, patentable eligible category subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-14, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ventura et al. (US 20180101842 A1).
Regarding claim 1, Ventura et al. (US 20180101842 A1)
a data control device, comprising: a network interface configured to communicate with a provisioning service device, at least by (paragraph [0052], Fig. 2, Ref. 220, “communications interfaces 220 for communicating with various computing entities”)
wherein: the provisioning service device is configured to modify a user account, at least by (paragraph [0061] describes a computing entity (e.g. provisioning service device) configured to (e.g. modify a user account) through user interactions for creating new user accounts, request data access to be granted for a user account etc.)
and the provisioning service device is associated with a group within an enterprise, at least by (paragraph [0063] which describes the user accounts being accessed (e.g. associated with) by computing entities, and/or groups associated with an organization/company (e.g. enterprise))
a memory operable to store: a status log configured to store current status information for user accounts, wherein the current status information comprises a plurality of account identifiers that are each linked to a current status for a user account, at least by (paragraph 0107 and 0108] which describes user directory activity ledger (e.g. status log) with corresponding public keys with identifies user accounts linked information about the accounts (e.g. current status for a user account).
and a processor operably coupled to the network interface and the memory, configured to: receive account status information from the provisioning service device, wherein the account status information comprises: an account identifier for the user account, at least by (paragraph [0075 and 0076] which describes receiving FSM record and/or message set which includes account identifier for the user account and information/data (see para. 0107)
and a first current status for the user account, at least by (paragraph [0072] “the record fields may comprise an event field configured for identifying the event and/or event type, one or more domain object fields identifying one or more domain objects and/or a current state corresponding to each of the identified domain objects”)
query the status log using the account identifier to determine a second current status of the user account, at least by (paragraph [0067, 0130] describes retrieving the status of new inbound events related to updates to the user account based on account identifier and corresponding event records stored in the user directory activity ledger (see para. 0090, 0107))
compare the first current status for the user account from the provisioning service device to the second current status of the user account in the status log; determine the first current status for the user account from the provisioning service device does not match the second current status of the user account in the status log based on the comparison; and update one of the status log and the provisioning service device in response to determining that the first current status for the user account from the provisioning service device does not match the second current status of the user account in the status log, at least by (paragraph [0067, 0094, 0097, 0112, 0118] describes the ability to update the account represented by the user directory activity ledger with the update information, based on the outcome of the matching engine to update the mismatching information with the current update request.  Such as updating the account name to a new account name)
As per claim 2, claim 1 is incorporated and Ventura further discloses:
wherein updating one of the status log and the provisioning service device comprises: determining to update the status log; identifying a difference between the first current status for the user account from the provisioning service device and the second current status of the user account in the status log; determining modification instructions for modifying the second current status of the user account in the status log based on the identified difference; generating a service request that comprises the modification instructions; and processing the service request to update the status log, at least by (paragraph [0112] which describes identifying the update which incorporates the process of identifying a difference between the first current status for the user account from the provisioning service device and the second current status of the user account in the status log, and further describes a command to update the user information (e.g. generating a service request that comprises the modification instructions) which updates the information/data of the user account accordingly.

As per claim 3, claim 2 is incorporated and Ventura further discloses:
wherein: the memory is further operable to store: a service request log configured to store information associated with received service requests for modifying user accounts; an event log configured to store processing status information for service requests; and processing the service request comprises: adding an entry in the service request log in response to receiving the service request, wherein the entry in the service request log comprises information from the service request; adding an entry in the event log in response to receiving the service request, wherein the entry in the event log indicates that the service request that was received; and adding an entry in the event log after processing the service request, at least by (paragraph [0091] “event logged by an FSM record stored in a block of the distributed ledger” see also, paragraph [0107 and fig. 11)
As per claim 4, claim 1 is incorporated and Ventura further discloses:
wherein updating one of the status log and the provisioning service device comprises: determining to update the provisioning service device; identifying a difference between the first current status for the user account from the provisioning service device and the second current status of the user account in the status log; determining service instructions that identify actions for the provisioning service device to perform on the user account; generating a service request that comprises the service instructions; and processing the service request to send the service instructions to the provisioning service device, at least by (paragraph [0112] which describes identifying the update which incorporates the process of identifying a difference between the first current status for the user account from the provisioning service device and the second current status of the user account in the status log, and further describes a command to update the user information (e.g. generating a service request that comprises the modification instructions) which updates the information/data of the user account accordingly.
As per claim 5, claim 4 is incorporated and Ventura further discloses:
wherein: the memory is further operable to store: a service request log configured to store information associated with received service requests for modifying user accounts; an event log configured to store processing status information for service requests; and processing the service request comprises: adding an entry in the service request log in response to receiving the service request, wherein the entry in the service request log comprises information from the service request; adding an entry in the event log in response to receiving the service request, wherein the entry in the event log indicates that the service request that was received; and adding an entry in the event log after processing the service request, , at least by (paragraph [0091] “event logged by an FSM record stored in a block of the distributed ledger” (e.g. adding an entry in the event log in response to receiving the service request, wherein the entry in the event log indicates that the service request that was received; and adding an entry in the event log after processing the service request), paragraph [0112] which describes a command to update/edit the user information which updates the information/data of the user account accordingly”
As per claim 6, claim 1 is incorporated and Ventura further discloses:
wherein determining the first current status for the user account from the provisioning service device does not match the second current status of the user account in the status log comprises: identifying a first set of account settings based on the first current status for the user account from the provisioning service device; identifying a second set of account settings based on the second current status of the user account in the status log; and determining that the first set of account settings are different from the second set of account settings, at least by (paragraph [0067, 0094, 0097, 0112, 0118] describes the ability to update the account represented by the user directory activity ledger with the update information, based on the outcome of the matching engine to update the mismatching information with the current update request.  Such as updating the account name to a new account name)
As per claim 8, claim 1 is incorporated and Ventura further discloses:
wherein determining the first current status for the user account from the provisioning service device does not match the second current status of the user account in the status log comprises: identifying a first set of accounts based on the first current status for the user account from the provisioning service device; identifying a second set of accounts based on the second current status of the user account in the status log; and determining that the first set of accounts is different from the second set of accounts, at least by (paragraph [0067, 0094, 0097, 0112, 0118] describes the ability to update the account represented by the user directory activity ledger with the update information, based on the outcome of the matching engine to update the mismatching information with the current update request.  Such as updating the account name to a new account name)
Claims 9, 10, 11, 12, 13, 14 and 16 recite equivalent claim limitations as claim 1, 2, 3, 4, 5, 6 and 8 above, except that they set forth the claimed invention as a method; and Claims 17, 18, 19 and 20 recite equivalent claim limitations as claim 1, 2, 4 and 6 above, except that they set forth the claimed invention as a computer program comprising executable instructions stored in a non-transitory computer readable medium, as such they are rejected for the same reasons as applied hereinabove. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ventura in view of Wilson et al. (US 20170103391 A1).
As per claim 7, claim 1 is incorporated and Ventura further discloses:
wherein determining the first current status for the user account from the provisioning service device does not match the second current status of the user account in the status log comprises: identifying a first account balance based on the first current status for the user account from the provisioning service device; identifying a second account balance based on the second current status of the user account in the status log; and determining that the first account balance is different from the second account balance.
However, Wilson teaches the above limitations at least by (paragraph [0085] which describes the two states of a particular account balance not matching (e.g. determining that the first account balance is different from the second account balance) after two trade transactions from logs indicating the mismatch trades)
	Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Wilson into the teaching of Ventura as they are related to managing distributed ledgers and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of settling or correcting bad transactions due to unauthorized users as taught by Wilson in para. 0084.
	Claim 15 recite equivalent claim limitations as claim 7 above, except that they set forth the claimed invention as a method as such they are rejected for the same reasons as applied hereinabove. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        05/03/2022